on rehearing.
Sherwood, J.
We are asked to rehear this case on the ground that our decision is in conflict with a controlling decision of this court evidently overlooked by us, as it is said, and in conflict, also, with an express statute. To support the first'ground, State v. Burgdoerfer, 107 Mo. 1, is cited. We did not overlook that ease; it is “an old acquaintance.” But there the-objection we took in this case to the State bringing error upon the quashing of an indictment and only on quashing an indictment, was entirely unnoticed, either by court or counsel, and consequently the ruling in that case has no authoritative value in the case at bar.
Now as to the second ground suggested, to wit: That our decision is in conflict with an express statute, to wit, that section which provides that “the trial and all proceedings upon any information filed in a court of record shall be governed by the law and practice applicable to trials upon indictment for misdemeanor.” R. S. 1889, see. 4062. This section evidently relates to trials and their ordinary incidents when the charge is contained in an information. It does not relate in the remotest manner to the process of appeal or error. The two ways provided and the only two ways provided for that purpose are to be found in the sections heretofore quoted and they are to be found in article X of the same chapter (48) under the appropriate *612title of “Appeals and Writs" of Error.” The case of State v. Pittman, 76 Mo. 56, was in reference to a demurrer to an indictment. State v. Sebecca, 76 Mo. 55, was an appeal from an affidavit, and the question now . under review was not discussed, but it was held that the proceeding was properly dismissed by the circuit court, and on this the judgment was affirmed. In State v. Kelm, 79 Mo. 515, the appeal was taken by appeal to the circuit court from a justice’s court on an affidavit for petit larceny, and being defeated in the circuit court t the State appealed to this court, where it was said the proceeding in question should have been dismissed, but inasmuch ^ as the circuit court arrested the judgment that judgment was affirmed. Assuredly, none of these cases afford the contention of plaintiff in error any support. For these reasons we adhere to the conclusion first announced, and therefore the judgment dismissing the writ of error must stand.
All concur.